Citation Nr: 1219077	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-21 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a left ankle fracture, postoperative, to include sural neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to April 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to an increased rating for postoperative sural neuropathy, left ankle.

The Veteran provided testimony during a hearing before the undersigned at the RO in February 2010.  A transcript is of record.  

The claim was remanded by the Board in May 2010 and September 2011 for additional development.  

The issues of entitlement to service connection for a skin disease a psychiatric disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2011 remand, the Board asked that a June 2011 VA examiner consider reported EMG testing, and, among other things, indicate whether any damaged nerve results in complete paralysis with eversion of the foot weakened or dorsal flexion of the foot lost.  The examiner was also requested to describe the extent to which the Veteran was additionally limited in her ability to function, including in employment.  

In September 2011, the examiner reviewed the available EMG testing and found mild sural neuropathy and minimal superficial peroneal neuropathy.  However, the examiner did not comment on the impact of the disability on employment.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a neurologic examination of the left lower extremity.  The examiner should review the claims folder and relevant records in Virtual VA.

The examiner should specifically note whether any damaged nerve results in complete paralysis with eversion of the foot weakened or dorsal flexion of the foot lost.  

The examiner should provide an opinion as to the impact of the service connected neurologic disability in the left lower extremity on employment.

2.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



